UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1933



PHILLIP ANDREW MANNING,

                                             Plaintiff - Appellant,

          versus


OLA LEWIS,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. Louise W. Flanagan, Chief
District Judge. (7:06-cv-00043-FL)


Submitted: December 14, 2006              Decided:   December 18, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Phillip Andrew Manning, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Phillip Andrew Manning seeks to appeal the district

court’s order adopting the recommendation of the magistrate judge

and dismissing his complaint as frivolous.    We dismiss the appeal

for lack of jurisdiction because the notice of appeal was not

timely filed.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory

and jurisdictional.”     Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

          The district court’s order was entered on the docket on

July 18, 2006.    The notice of appeal was filed on August 21, 2006.

Because Manning failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           DISMISSED




                                 - 2 -